—Application by the appellant for a writ of error coram nobis to vacate, on the ground ■ of ineffective assistance of appellate counsel, a decision and order of this Court dated May 1, 2007 (People v White, 40 AD3d 662 [2007]), affirming a judgment of the Supreme Court, Kings County, rendered January 30, 1995.
*869Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Fisher and Angiolillo, JJ., concur.